Title: To George Washington from Henry Lee, 7 November 1795
From: Lee, Henry
To: Washington, George


          
            sir
            Citey tavern [Philadelphia] 7th Novr [1795]
          
          I am to receive in the course of next month Judge Wilsons bonds payable in one & two years to the amount of your demand for your dismal swamp lands.
          
          If you will take your original price thus payable I will purchase—my enquiry respecting the Judges affairs leaves not a doubt in my mind of his ability & I had full conviction from a recent transaction of his honor & integrity. Most respectfully your ob. st
          
            H. Lee
          
        